United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2051
Issued: February 21, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 5, 2013 appellant, through her attorney, filed a timely appeal from an
April 24, 2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP)
which denied her request for reconsideration. Because more than 180 days elapsed since the
most recent merit decision dated January 3, 2013 to the filing of this appeal, the Board lacks
jurisdiction to review the merits of the claim pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On October 21, 2002 appellant, a 47-year-old letter carrier, was injured when her truck
was struck from the rear. OWCP accepted her claim for cervical, right shoulder, right wrist and
lumbar strains. On March 7, 2005 appellant filed an occupational disease claim for bilateral
knee condition which was accepted for bilateral knee arthritis and aggravation of internal knee
derangement, file number xxxxxx049. The claim was combined with the current claim before
the Board. Appellant stopped work on October 23, 2012 and did not return.
On March 3, 2004 appellant was treated by Dr. Donald Bassman, a Board-certified
orthopedic surgeon, who performed a right knee arthroscopy and partial medial meniscectomy
and arthroplasty of the medial tibial and medial femoral surfaces. Dr. Bassman diagnosed a torn
medial meniscus and degenerative joint disease. On November 5, 2004 appellant filed a claim
for a schedule award.
In a decision dated December 14, 2006, OWCP granted appellant a schedule award for 22
percent impairment of the right and left lower extremities pursuant to the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).2 The period of the awards was from June 4, 2004 to November 8, 2006.
On December 18, 2006 Dr. Bassman performed a total right knee replacement and
diagnosed degenerative joint disease of the left knee. On May 7, 2007 appellant filed a claim for
a schedule award. On August 6, 2007 OWCP’s medical adviser opined that appellant sustained a
37 percent impairment of the left lower extremity pursuant to the A.M.A., Guides for good
results following a total knee replacement. He noted that the award replaced the prior award for
22 percent impairment of the left leg.
In a decision dated September 18, 2007, OWCP granted appellant a schedule award for
an additional 15 percent impairment of the left leg for a total left leg impairment of 37 percent.
The period of the award was from June 5, 2007 to April 2, 2008.
On September 26, 2008 Dr. Bassman performed a removal and excision of
osteochondroma from the distal right femur and diagnosed osteochondroma of the distal right
femur medially.
On August 24, 2009 OWCP’s medical adviser opined that appellant had 34 percent
impairment of the right leg pursuant to the A.M.A., Guides.

2

A.M.A., Guides (6th ed. 2008).

2

In a September 25, 2009 decision, OWCP granted appellant a schedule award for an
additional 12 percent impairment of the right leg. The period of the award was May 5, 2009 to
January 1, 2010. OWCP noted that appellant was previously paid a schedule award for 22
percent impairment of the right lower extremity and had an additional 12 percent impairment.3
Appellant came under the treatment of Dr. Jody T. Jachna, a Board-certified orthopedic
surgeon. On August 15, 2011 Dr. Jachna performed a right knee patellar resurfacing and
diagnosed right painful total knee arthroplasty due to lack of patella resurfacing. On
November 15, 2011 she performed a left knee revision total knee arthroplasty for patellar
resurfacing and diagnosed left knee patellar degenerative joint disease after knee arthroplasty.
On December 12, 2011 appellant filed a claim for a schedule award. On June 12, 2012
OWCP’s medical adviser found that she had 34 percent impairment of both the left and right
lower extremities pursuant to the A.M.A., Guides. He determined that appellant was not entitled
to an additional schedule award.
In a decision dated August 6, 2012, OWCP denied appellant’s claim for additional
schedule awards.
On November 2, 2012 appellant requested reconsideration.
She submitted a
September 19, 2012 report from Dr. Jachna, who treated her for a right shoulder injury which
appellant reported, occurred in 2002. Appellant reported a recent exacerbation when using a
walker after recent patellar resurfacing. Dr. Jachna noted a recent magnetic resonance imaging
(MRI) scan of the right shoulder revealed a full thickness tear of the supraspinatus with
retraction. She also noted that appellant had bilateral knee pain, swelling and issues with patellar
tracking that gave her limitations on a daily basis. Dr. Jachna stated that the findings supported
37 percent permanent impairment of the lower extremities pursuant to the A.M.A., Guides. She
recommended steroid injection and physical therapy for the right shoulder injury.
On December 3, 2012 Dr. David H. Gorelich, OWCP’s medical adviser, opined that
appellant had 34 percent impairment of the left and right legs under the A.M.A., Guides and was
not entitled to a greater schedule award. With regard to the right shoulder, he opined that she
had a full thickness right rotator cuff tear that yielded five percent right arm impairment under
the A.M.A., Guides.
In a decision dated January 3, 2013, OWCP granted appellant a schedule award for five
percent impairment of the right upper extremity. The period of the award was from
September 19, 2012 to January 6, 2013. OWCP also found that there was no increase in
impairment to either leg.
In an appeal request form received March 8, 2013, appellant requested reconsideration.
In a February 1, 2013 report, Dr. Jachna treated appellant for swelling in the legs. Appellant
3

In an August 12, 2009 decision, OWCP reduced appellant’s monetary compensation finding that her actual
earnings as a restricted letter carrier fairly and reasonably represented her wage-earning capacity. It noted that her
actual earnings met or exceeded the current wages of her job when injured such that she had no loss of wage-earning
capacity.

3

reported slipping and falling several times with subsequent pain and swelling below her knees.
She also noticed increasing pain in her right shoulder around the deltoid insertion with problems
raising her arms with weakness. Dr. Jachna noted soft tissue swelling in the legs below the knee,
ecchymosis posteriorly on the right calf, full range of motion of the knees, intact strength without
crepitus or instability, right shoulder impingement with supraspinatus weakness. The x-rays
revealed no abnormalities. Dr. Jachna diagnosed a possible recurrent rotator cuff tear of the right
shoulder and bilateral knee arthroplasties with patellar resurfacing and contusions. Appellant
submitted an MRI scan of the right shoulder dated February 7, 2013 which revealed a full
thickness tear of the entirety of the supraspinatus tendon with retraction, similar to prior
examination, suspected tear of the biceps tendon and superior anterior labrum.
In an April 24, 2013 decision, OWCP denied appellant’s request for reconsideration on
the grounds that the evidence submitted was insufficient to warrant further merit review.
LEGAL PRECEDENT
Under section 8128(a) of FECA,4 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provides that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(1) Shows that [OWCP] erroneously applied or interpreted a specific point of
law; or
“(2) Advances a relevant legal argument not previously considered by [OWCP];
or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
[OWCP].”5
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.6
ANALYSIS
OWCP’s most recent merit decision dated January 3, 2013 granted appellant a schedule
award for five percent impairment of the right upper extremity and denied any additional award
to the lower extremities. It denied her reconsideration request, without a merit review, and she
appealed this decision to the Board.

4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.606(b)(2).

6

Id. at § 10.608(b).

4

As noted, the Board does not have jurisdiction over the January 3, 2013 OWCP decision.
The issue presented on appeal is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim. In her
request for reconsideration, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. She did not identify a specific point of law or show that it
was erroneously applied or interpreted. Appellant did not advance a new and relevant legal
argument.
The Board notes that the underlying issue in this case is whether appellant has greater
than five percent impairment of the right arm, 37 percent impairment of the left leg or 34 percent
impairment of the right leg. That is a medical issue which must be addressed by relevant
medical evidence.7 However, appellant did not submit any new and relevant medical evidence in
support of his claim.
Appellant submitted a February 1, 2013 report from Dr. Jachna, who treated her for
swelling in the legs. She reported slipping and falling several times and had right shoulder pain.
Dr. Jachna diagnosed right shoulder possible recurrent rotator cuff tear and bilateral knee
arthroplasties with patellar resurfacing and contusions. She included a February 7, 2013 MRI
scan of the right shoulder. The Board finds that these reports are not relevant because they do
not specifically address whether appellant has greater impairment to the right arm or either leg.
Dr. Jachna did not provide any impairment rating relevant to the prior schedule award.
Appellant did not submit any new and relevant medical evidence addressing whether she had
increased permanent impairment in her legs or right arm. Therefore, this material is not relevant
and is insufficient to warrant reopening the case for a merit review.
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP or submit
relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R. § 10.608,
OWCP properly denied merit review.
On appeal, appellant reiterated that her physician provided support for an additional
schedule award and that the impairment evaluation provided no true indication of the weakness
of her knees. She asserted that the schedule awards granted for her right upper extremity and
both lower extremities are inadequate to compensate her for the pain she lives with daily. As
noted, the Board does not have jurisdiction to review the merits of the claim. Appellant did not
submit any evidence or argument in support of her reconsideration request that warrants
reopening of her claim for a merit review under 20 C.F.R. § 10.606(b)(2).
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

7

See Bobbie F. Cowart, 55 ECAB 746 (2004).

5

CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the April 24, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 21, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

